Exhibit 10.13

 

 ______________________________________________________________________________

 

 

AMENDMENT TO

FINANCING AGREEMENT

 

 

between

 

 

SWEETWATER COUNTY, WYOMING

 

 

and

 

 

LOST CREEK ISR, LLC

A Wyoming limited liability company

 

 

 

______________________________________________________________________________

 

October 1, 2019

______________________________________________________________________________

 

 

$34,000,000

SWEETWATER COUNTY, WYOMING

TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BOND

(LOST CREEK ISR, LLC PROJECT)

SERIES 2013

 

______________________________________________________________________________

 

 

 

 

Certain of the rights and interests of Sweetwater County, Wyoming, in this
Financing Agreement have been assigned to Zions Bancorporation, National
Association, formerly known as Zions First National Bank, as Trustee, pursuant
to an Indenture of Trust dated as of October 23, 2013, and as amended in the
Supplemental Indenture of Trust, dated as of October 1, 2019.

 

 

 

AMENDMENT TO FINANCING AGREEMENT



THIS AMENDMENT TO FINANCING AGREEMENT (the “Amendment”), dated as of October 1,
2019 (the “Effective Date”),  is made and entered into by and between SWEETWATER
COUNTY, WYOMING (the “Issuer”),  and LOST CREEK ISR, LLC, a Wyoming limited
liability company (the “Borrower” and together with the Issuer, the “Parties”
and each a “Party”).

 

 

RECITALS

 

A. Under authority of the Industrial Development Projects Act, Title 15, Chapter
1, Article 7, Wyo. Stat., the Issuer issued that certain Taxable Industrial
Development Revenue Bond (Lost Creek ISR, LLC Project), Series 2013, dated as of
October 23, 2013, in the amount of $34,000,000 (the “Bond”), to finance the
development of the Lost Creek Project.

 

B. Pursuant to that certain Financing Agreement dated October 23, 2013, by and
between the Issuer and the Borrower (the “Financing Agreement”), the Issuer
loaned the amount of $34,000,000 to the Borrower upon the terms and conditions
stipulated in the Financing Agreement (the “Loan”), which amount was evidenced
by that certain Promissory Note,  dated October 23, 2013, executed by the
Borrower in the principal amount of $34,000,000 (the “Note”) and secured by
certain Security Documents, as defined in the Financing Agreement.

 

C. As of the date hereof, the principal amount of $12,441,188.49 remains
outstanding as the Loan under the Financing Agreement.

 

D. The Parties desire to extend the scheduled maturity date of the Loan to
April 1, 2023, suspend payments of principal for a period of eighteen months,
and revise the Loan Payment schedule provided under the Financing Agreement.

 

E. The Issuer is also party to that certain Indenture of Trust dated as of
October 23, 2013, by and between the Issuer and Zions Bancorporation, National
Association, formerly known as Zions First National Bank (the “Indenture”). The
Indenture, the Bond, the Note, and certain of the Security Documents are each
being concurrently amended to establish a scheduled maturity date corresponding
with the extended scheduled maturity date established herein.

 

 

AGREEMENT

 

NOW, THEREFORE, the Issuer and the Borrower, each in consideration of the
representations, covenants and agreements of the other as set forth herein,
mutually represent, covenant and agree as follows:

 

1. Defined Terms. Terms not defined herein shall have the meanings provided in
the Financing Agreement.

2. Agreements and Amendments to the Financing Agreement.

a. Subject to the terms and conditions set forth herein, the Financing Agreement
is hereby amended to the extent necessary to give effect to the provisions of
this Amendment and to incorporate the provisions of this Amendment into the
Financing Agreement.  The Financing Agreement, together with this Amendment
(upon its effectiveness), shall be read together and have effect so far as

1




practicable as though the provisions thereof and the relevant provisions hereof
are contained in one document.

b. The Borrower and the Issuer hereby agree that the scheduled maturity date of
the Loan and the payment schedule thereunder shall be amended pursuant to this
Amendment, subject to the terms and conditions set forth herein.

c. The Financing Agreement is hereby amended by deleting the defined term “Loan
Payment Dates” therefrom and substituting the following therefor:

“Loan Payment Dates” means not later than the first Business Day of each
January, April, July and October, commencing January 1, 2014 through April 1,
2023, or such earlier date as the Principal Balance of the Note with interest
thereon shall have been paid in full.

d. The Financing Agreement is hereby amended by deleting the defined term
“Maturity Date” therefrom and substituting the following therefor:

“Maturity Date,” with respect to the Bond, means April 15, 2023, or such earlier
date as the Principal Balance of the Bond shall be due and payable.

e. The Financing Agreement is hereby amended by deleting the defined term “Note”
therefrom and substituting the following therefor:

“Note” means that certain amended and restated promissory note in the principal
amount of $34,000,000, dated as of October 1, 2019, and due on April 1, 2023,
from the Borrower to the Issuer.

f. The Financing Agreement is hereby amended by deleting paragraph (1) of
Section 4.02 therefrom and substituting the following therefor:

(1)During the Term of the Financing Agreement, the Borrower shall make Loan
Payments in immediately available funds as follows:

(a)Interest only on the Loan shall be paid in arrears in quarterly installments
not later than the first Business Day of January 2014, April 2014, July 2014,
October 2014, October 2019, January 2020, April 2020, July 2020, October 2020,
and January 2021.

(b)Principal and interest on the Loan shall be fully amortized over eight and
one-half (8½) years and paid in quarterly installments not later than the first
Business Day of each January, April, July and October, for the periods of
January 1, 2015, through July 1, 2019, and April 1, 2021, through April 1, 2023,
or such earlier date as the Principal Balance thereof with interest thereon
shall have been paid in full.

g. The Borrower and the Issuer agree that the Financing Agreement, as amended
hereby, is extended, continued, ratified and confirmed, and shall remain in full
force and effect in accordance with its terms.



 

2




h. As a condition to the Issuer entering into this Amendment, the Borrower
hereby irrevocably confirms and agrees that the Security Documents executed by
the Borrower, and all guaranties, grants of security, debentures, mortgages,
liens, deeds, pledges and rights thereunder, are hereby extended, continued,
ratified and confirmed, remain in full force and effect, remain fully perfected,
and apply to the Financing Agreement as amended hereby.  The Borrower
acknowledges and confirms that the Issuer is relying on this ratification,
confirmation and continuation of all of the Security Documents for purposes of
entering into this Amendment and maintaining the Loans to the Borrower under the
Financing Agreement.

3. Representations and Warranties. The Borrower hereby represents and warrants
that (i) it has the corporate power and authority, and the legal right, to
execute, deliver and perform this Amendment; (ii) this Amendment has been duly
authorized, executed and delivered by the Borrower; (iii)  no consent or
authorization of any Governmental Authority or other Person is required in
connection with this Amendment that has not been obtained; (iv) this Amendment
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms (except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
or equitable principles affecting enforcement of creditors’ rights generally at
the time in effect); (v) no Event of Default has occurred and is continuing or
will occur as a result of the consummation of the transactions contemplated
hereby or as a result of the continuation of the Financing Agreement; and (vi)
the Recitals set forth above are true and correct in all respects.

4. Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon the Issuer’s receipt of: (a) a duly executed original of this
Amendment; (b) a duly executed original of the amended and restated Promissory
Note in the principal amount of Thirty-Four Million Dollars ($34,000,000), a
form of which is attached hereto as Exhibit A; and (c) evidence of the Bond
Owner’s written consent to the Parties’ entry into this Amendment.

5. Miscellaneous Provisions.

a. This Amendment shall be governed by and construed in accordance with the laws
of the State of Wyoming, excluding that body of law relating to conflict of
laws.

b. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  This Amendment may be validly executed and delivered by
facsimile, portable document format (.pdf) or other electronic transmission, and
a signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

c. This Amendment shall be binding upon and inure to the benefit of the Issuer
and the Borrower, and their respective successors and assigns permitted by the
Financing Agreement.

 

 

[remainder of page intentionally blank]



 

3




IN WITNESS WHEREOF, the Issuer has caused this Amendment to Financing Agreement
to be executed in its name and the Borrower has caused this Amendment to
Financing Agreement to be executed in its name all as of the date first above
written.

 

 

(SEAL)SWEETWATER COUNTY, WYOMING

 

 

/s/ Wally Johnson

Chairman, Board of County Commissioners

 

ATTESTED:

 

 

_______________________________________

County Clerk

 

 

 

 

 

LOST CREEK ISR, LLC

a Wyoming limited liability company

by its Member/Manager Ur-Energy USA Inc., a Colorado corporation

 

 



By:/s/ Jeffrey T. Klenda

Jeffrey T. Klenda, Chairman and CEO

 

 

 

 

 

 

 

This Second Amendment to Mortgage, Assignment of Revenues, Security Agreement,
Fixture Filing and Financing Statement contains after-acquired property
provisions.

 

THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE BEFORE
EXTRACTION AND THE SECURITY INTEREST CREATED BY THIS INSTRUMENT ATTACHES TO SUCH
MINERALS IN-PLACE, AS EXTRACTED AND TO THE ACCOUNTS RESULTING FROM THE SALE
THEREOF.  THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN FIXTURES,
EQUIPMENT AND COLLATERAL SUBJECT TO THE UNIFORM COMMERCIAL CODE. THIS INSTRUMENT
IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS OF
SWEETWATER COUNTY, WYOMING.  PRODUCTS OF THE COLLATERAL ARE ALSO COVERED.

______________________________________________________________________________

 

SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT OF REVENUES, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

between

 

LOST CREEK ISR, LLC

as Mortgagor

 

and

 

ZIONS BANCORPORATION, NATIONAL ASSOCIATION

as Trustee and Mortgagee

 

 

Dated as of October 1, 2019

 

 

$34,000,000

SWEETWATER COUNTY, WYOMING

TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BOND

(LOST CREEK ISR, LLC PROJECT)

SERIES 2013

 

____________________________________________________________________________

This instrument was prepared by and

when recorded should be returned to:

 

[Davis Graham & Stubbs LLP

1550 Seventeenth Street, Suite 500

Denver, CO 80202]

 



[signature page to Amendment to Financing Agreement]

 



 

THIS SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT OF REVENUES, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT (herein sometimes called the “Amendment”)
is made as of October 1, 2019, by and between LOST CREEK ISR, LLC, a Wyoming
limited liability company having its office at 5880 Enterprise Drive, Suite 200,
Casper, WY  82609 (herein, together with its successors and assigns, the
“Mortgagor”), and ZIONS BANCORPORATION, NATIONAL ASSOCIATION, formerly known as
ZIONS FIRST NATIONAL BANK, a national banking association duly organized and
validly existing under the laws of the United States, with a corporate trust
office located at 1001 17th Street, Suite 850, Denver, CO 80202, as trustee and
mortgagee hereunder (herein, together with its successors and assigns, the
“Trustee” or the “Mortgagee”);

 

 

RECITALS AND DEFINITIONS

 

(Terms not defined herein shall have the meaning provided in the Indenture, the
Financing Agreement, the Bond and the Note, in the priority just set forth.)

 

A.The Bond; Indenture; and Financing Agreement.  For the purpose of financing
the Lost Creek Project and to pay the costs incidental to the issuance and
delivery of the hereinafter described Bond (the “Costs of Issuance”), Sweetwater
County, Wyoming (with its successor or assigns, the “Issuer”), a political
subdivision organized and existing under the constitution and laws of the State
of Wyoming (the “State”), issued and delivered its $34,000,000 Taxable
Industrial Development Revenue Bond (Lost Creek ISR, LLC Project), Series 2013,
dated October 23, 2013 (the “Bond”) pursuant to the Industrial Development
Projects Act, Title 15, Chapter 1, Article 7, Wyo. Stat. (the “Act”), under and
secured by an Indenture of Trust, dated October 23, 2013, between the Issuer and
the Trustee (the “Indenture”), and loan the proceeds thereof to the Mortgagor
(the “Loan”) pursuant to a Financing Agreement, dated October 23, 2013, between
the Issuer and the Mortgagor, as Borrower (the “Financing Agreement”).  Pursuant
to ARTICLE 4 of the Financing Agreement, the Mortgagor covenanted, among other
things, to make payments on the Loan in amounts sufficient to pay the principal
of and interest on the Bond when due (the “Loan Payments”).  The Issuer has, by
the Indenture, pledged and granted to the Mortgagee a security interest in all
of its right, title and interest in the Financing Agreement (except for certain
rights to payment of certain expenses and indemnification), including, but not
limited to its right to receive such Loan Payments, in order to secure the full
and prompt payment of the principal of and interest on the Bond.

 

The Bond was sold and privately placed with the State, acting by and through the
Wyoming State Treasurer (the “Purchaser”), pursuant to the provisions of a Bond
Purchase Agreement by and among the Issuer, the Mortgagor and the Purchaser,
dated October 23, 2013 (the “Bond Purchase Agreement”), in order to provide
funds to pay certain Project Costs and the Costs of Issuance.

 

B.Promissory Note, Principal and Interest. Pursuant to the Financing Agreement,
the Mortgagor covenanted, among other things, to make Loan Payments and executed
one (1) promissory note in favor of the Issuer, which was assigned to the
Trustee, in the principal amount of $34,000,000, dated as of the date of
delivery of the Bond and due on October 1, 2021 (the “Note”).  The Note and the
Bond bear interest at a fixed rate of 5.75%.  Pursuant to the Indenture, the
Mortgagor is to pay on the Note such amounts as are required to meet the
obligations on the Bond.  The Mortgagor is justly indebted to the Trustee in the
amount of the Bond in accordance with the terms of the Financing Agreement and
the Note.

 

C.The Mortgage. To secure the Mortgagor’s obligations under the Financing
Agreement, the Mortgagor executed and delivered that certain Mortgage,
Assignment of Revenues, Security Agreement, Fixture Filing and Financing
Statement among Mortgagor and Mortgagee dated October 23, 2013, which was
recorded in the official records of Sweetwater County, Wyoming, on October 23,
2013, at Book No. 1202, Page No. 5867, as amended by that certain First
Amendment to Mortgage, Assignment of Revenues, Security Agreement, Fixture
Filing and Financing Statement dated December 12, 2015, which was recorded

 



 

in the official records of Sweetwater County, Wyoming, on December 12, 2015, at
Book No. 1212, Page No. 4611 (the “Mortgage”).

 

D.Amendments to Certain Loan Documents. The Mortgagor, Issuer, Mortgagee, and
the State, as applicable, have entered into certain amendments to the Financing
Agreement, the Indenture, the Bond and the Note, each dated as of the date
hereof, in which the scheduled maturity date and payment schedule for the Loan
have been amended, thereby necessitating a corresponding amendment to the
Mortgage.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.The Mortgagor hereby acknowledges and agrees that each of the Recitals set
forth above is true and correct.

2.Subject to the terms and conditions set forth herein, the Mortgage is hereby
amended to the extent necessary to give effect to the provisions of this
Amendment and to incorporate the provisions of this Amendment into the
Mortgage.  The Mortgage, together with this Amendment, shall be read together
and have effect so far as practicable as though the provisions thereof and the
relevant provisions hereof are contained in one document.

3.The Mortgage is hereby amended as follows: (i) all references to the
“Financing Agreement” in the Mortgage shall mean and be a reference to the
Financing Agreement as amended by that certain Amendment to Financing Agreement,
dated as of the date hereof, by and between the Mortgagor and the Issuer; (ii)
all references to the “Indenture” in the Mortgage shall mean and be a reference
to the Indenture, as amended by that certain Supplemental Indenture of Trust,
dated as of the date hereof, by and between the Issuer and the Trustee; (iii)
all references to the “Note” in the Mortgage shall mean and be a reference to
that certain Amended and Restated Promissory Note, dated as of the date hereof,
executed by the Mortgagor in favor of the Issuer and assigned to the Trustee;
(iv) all references to the “Bond” in the Mortgage shall mean and be a reference
to that certain Taxable Industrial Development Revenue Bond (Lost Creek ISR, LLC
Project) Series 2013, issued by the Issuer as of October 23, 2013, as amended
pursuant to the Supplemental Indenture of Trust identified above.

4.The Mortgagor hereby confirms and ratifies the Mortgage and acknowledges,
confirms and agrees that the Mortgage remains in full force and effect and
applies to the Financing Agreement (as the same has been and may be further
amended, modified, supplemented, extended or restated from time to time) and
each other Loan Document (as that term is defined in the Mortgage). The Mortgage
shall remain in full force and effect continually from and as of the date of
execution thereof.  In furtherance of the foregoing, the Mortgagor hereby
ratifies and confirms all of its obligations, covenants, liabilities and duties
under the Mortgage and each other Loan Document to which it is a party.

5.As and when requested to do so by the Mortgagee from time to time, the
Mortgagor shall promptly deliver to the Mortgagee all filings, confirmations,
ratifications, amendments and other documents and certificates reasonably
requested by the Mortgagee for the purpose of confirming, maintaining,
continuing, protecting or perfecting the Mortgage, the liens and security
interests granted pursuant thereto and the rights and remedies of the Mortgagee
under the Mortgage.

6.All references to the Mortgage in the Financing Agreement, the other Loan
Documents or elsewhere shall hereafter be deemed to refer to the Mortgage as
amended, ratified, confirmed and continued

 



 

hereby. This Amendment and all other documents and instruments executed and
delivered by the Mortgagor in connection with this Amendment are and shall be
deemed to be “Loan Documents” for all purposes.

7.This Amendment shall be considered as an amendment and modification to, and
ratification of, the Mortgage, and the Mortgage, as herein amended, is hereby
ratified, approved and confirmed in every respect.  This instrument shall not
constitute or be deemed to be a novation or discharge of the Mortgage or any
indebtedness, obligation, covenant or duty secured thereby.  All liens and
security interests created, extended or renewed by the Mortgage are hereby
confirmed, ratified and continued by this Amendment.

8.The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver, or be deemed to operate as a waiver, of any rights, powers or
remedies of the Mortgagee under the Mortgage or constitute a waiver of any
provision thereof, nor shall it operate as or constitute consent to, or waiver
of, any prior or existing default, event of default or breach of any provision
hereof or of any other Loan Document or otherwise limit, diminish, prejudice or
waive any right or remedy that the Mortgagee may have with respect hereto and
thereto.  Nothing contained in this Amendment shall be deemed to satisfy or
discharge any obligation of the Mortgagor.  All rights, powers and remedies of
the Mortgagee under the Mortgage and the other Loan Documents are hereby
reserved.

9.This Amendment shall be governed by the laws of the State of Wyoming.

IN WITNESS WHEREOF, the Mortgagor has caused this Amendment to be duly executed
as of the year and day first above written.

 

LOST CREEK ISR, LLC,  a Wyoming limited liability company

by its Member/Manager Ur-Energy USA Inc., a Colorado

corporation

 

By:/s/ Roger Smith

Roger Smith, Chief Financial Officer

 

 

STATE OF      )

     ) ss.

COUNTY OF      )

 

 

This instrument was acknowledged before me on the 1st day of October, 2019, by
Roger Smith on behalf of the Member of Lost Creek ISR, LLC, known to me to be
President of Ur‑Energy USA Inc., Member/Manager of the limited liability company
that executed and acknowledged the Second Amendment to Mortgage, Assignment of
Revenues, Security Agreement, Fixture Filing and Financing Statement to be the
free and voluntary act and deed of the limited liability company, by authority
of statute and written consents on its behalf, for the uses and purposes therein
mentioned, and on oath stated that he is authorized to execute this Second
Amendment to Mortgage, Assignment of Revenues, Security Agreement, Fixture
Filing and Financing Statement and in fact executed this Second Amendment to
Mortgage, Assignment of Revenues, Security Agreement, Fixture Filing and
Financing Statement on behalf of the limited liability company.

 

(SEAL)

_____________________________

Notary Public

My Commission Expires: __________________

 

